Citation Nr: 0930851	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for joint pains all 
over the body, including under the provisions of 38 C.F.R. § 
3.317.

2.  Entitlement to service connection for a right elbow 
disorder secondary to injury.

3.  Entitlement to service connection for a left knee 
disorder secondary to injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 3-30, 1994; on 
active duty for training from July to October 1997; and on 
active duty from June 2004 to June 2005, including service in 
Kuwait/Iraq from November 2004 to June 2005 in support of 
Operation Iraqi Freedom.  Commendations and awards include a 
Global War on Terror Service Medal and a Global War on Terror 
Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran first complained of and was treated for 
generalized joint pain during his service in the Southwest 
Asia Theater of Operations during the Persian Gulf War, and 
he continues to complain of and receive treatment for 
"chronic joint pain syndrome."

2.  The Veteran's generalized joint pain cannot be attributed 
to a known clinical diagnosis.

3.  The Veteran does not have a current diagnosis of a right 
elbow or a left knee disorder separate and apart from his 
generalized joint pain.


CONCLUSIONS OF LAW

1.  A chronic undiagnosed illness manifested by joint pain 
all over the body is presumed to have been incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. § 3.317 (2008).

2.  A claimed right elbow disability, separate and apart from 
an undiagnosed illness manifested by joint pain all over the 
body, was not incurred during active military service.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

3.  A claimed left knee disability, separate and apart from 
an undiagnosed illness manifested by joint pain all over the 
body, was not incurred during active military service.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

I.  Generalized Joint Pain

The Veteran seeks service connection for diffuse joint pain 
all over the body, which he says began during his service in 
Iraq.  He reports that while in Iraq his joint pain got so 
bad that he could not get around.  He adds that in-service 
treatment providers opined that his joint pain may have been 
a reaction to Anthrax medication.  DD-214 confirms service in 
the Persian Gulf (Kuwait/Iraq) from November 2004 to June 
2005 in support of Operation Iraqi Freedom.  

Service treatment records (STRs) dated in March and June 2005 
confirm that the Veteran was treated for "aches in all 
joints."  Treatment providers opined was that the joint pain 
was "probable arthritic pain [secondary to] 
exposure/position;" however, a definitive diagnosis was not 
made.  There is no record of any complaints of or treatment 
for generalized joint pain prior to the Veteran's service in 
the Persian Gulf.   

In June 2005 the Veteran separated from active duty.  VA 
treatment records dating from July 2005 document continued 
complaints of and treatment for arthralgias in all joints.

In November 2005 the Veteran was accorded a compensation and 
pension (C&P) examination; however, the examiner did not 
address the Veteran's claim for service connection for 
diffuse joint pain, and the Veteran did not relay any 
information regarding that condition.  

In August 2007 the Veteran was accorded another C&P 
examination.  The examiner noted that the claims file was 
reviewed.  He also noted that the Veteran had "generalized 
joint complaints since 8/2005 and he had no problems prior to 
that."  During the examination the Veteran reported that his 
pain was worse in the morning in all of his joints and 
typically got better throughout the day.  Areas affected were 
reported as bilateral shoulders, bilateral hands, bilateral 
knees, and the right elbow.  Physical examination found no 
objective joint abnormalities; no crepitus or point 
tenderness to any joint; and no evidence of inflammatory 
arthritis.  X-rays also showed no abnormalities.  Diagnosis 
was "chronic joint pain syndrome."  

Lay and medical evidence demonstrates that the Veteran 
suffers from generalized joint point pain.  See 38 C.F.R. 
§ 3.317(b).  The evidence also confirms that the Veteran was 
treated for diffuse joint pain during, and not before, his 
Persian Gulf War service in Iraq.  The provisions of 38 
C.F.R. § 3.317(a)(1)) are thus met.  Moreover, the Veteran's 
generalized joint pain by history, physical examination, or 
laboratory tests cannot be attributed to a known clinical 
diagnosis.  See 38 C.F.R. §§ 3.317(a)(5).  Accordingly, the 
Board finds that service connection for a chronic undiagnosed 
illness manifested by diffuse joint pain is warranted.  38 
C.F.R. § 3.317(a).

II.  Right elbow and Left knee

In addition to the foregoing, the Veteran seeks service 
connection for a right elbow disorder and a left knee 
disorder, both of which he says were incurred prior to his 
service in the Persian Gulf during his work on a "track 
vehicle."  He reports that while pulling the lever back on a 
50 caliber machine gun he slammed his right elbow into the 
extra armor plate.  He reports that he sought treatment for 
right elbow pain, which he says continued for several months.  
He also reports that he "fell on the ramp of the track 
vehicle" and hit his left knee on the lever.  He reports 
that he limped about after this incident, which he says 
occurred while he was "on a mission," and adds that he 
sought treatment upon his return from the mission.  His 
current complaints are of intermittent pain.

Because the Veteran does not contend that his left knee or 
right elbow disabilities first manifested or were otherwise 
caused by his service in the Persian Gulf, the provisions of 
38 C.F.R. § 3.317 are inapplicable with regard to these 
claims.  To the extent that his right elbow and left knee 
joints are painful without known etiological cause, service 
connection for a generalized joint pain disorder, including 
the left knee and right elbow, has been granted by this 
decision, as discussed above.    

The Veteran's STRs do not demonstrate specific complaints of 
or findings of any abnormalities of the right knee or left 
elbow with the exception of a June 5, 2004, Medical 
Assessment, which informs as follows:

Treatment in ER few times for knee 
injuries 2° to job requirements - 
Transportation Officer[.]  No 
sequelae.

The Board notes that this assessment was completed prior to 
the Veteran's June 26, 2004, entry on active duty and, ergo, 
his service in Iraq during the Persian Gulf War.  Also 
significant is the Veteran's report and examination findings 
in June 2004 of "no sequelae," so the presumption of 
soundness upon entry into active duty is not rebutted.  See 
38 C.F.R. § 3.304(b).  Most importantly, however, is the fact 
that there is no evidence of a current right elbow or left 
knee disorder secondary to trauma.  

C&P examinations in 2005 and 2007 found full range of motion 
of the right elbow (0 to 145 degrees) and full (0 to 140 
degrees) range of motion of the left knee (see 38 C.F.R. § 
4.71, Plates I and II), with no pain on active or passive 
motion and no increased pain or weakening on repeated motions 
in either limb.  X-rays of the left knee and in 2005 and 2007 
were normal.  X-ray examination of the right elbow in 
November 2005 revealed "minimal productive change along the 
olecranon," reported as "minimal degenerative changes."  
There were no other abnormalities.  Significantly, X-ray 
examination of the right elbow in August 2007 revealed no 
evidence of degenerative changes.  Although two treatment 
records (one dated in January 6, 2006 and the other dated 
April 20, 2007) refer to "djd," the record contains no 
evidence of crepitus or point tenderness.  Although the 
November 2005 X-ray reported evidence of minimal degenerative 
changes, the Board concludes that the second report is more 
accurate, as it is a more current indication of the condition 
of the Veteran's right elbow.  There is thus no current X-ray 
evidence of arthritis of either the left knee or right elbow.  
In addition, the 2007 C&P examiner reported that there was no 
evidence of inflammatory arthritis, and the record contains 
no evidence to the contrary.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (where, as here, the determinative issue 
involves a question of medical diagnosis, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion).  Rather, the evidence 
indicates that the Veteran's left knee and right elbow pain 
is part of a chronic joint pain syndrome that cannot be 
attributed to a known clinical diagnosis, for which service 
connection has already been granted.  See also 38 C.F.R. § 
4.14 (The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided).  
Accordingly, as there is no evidence of a separate right 
elbow disorder or left knee disorder secondary to trauma, 
service connection for these claims must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there can be no 
valid claim absent proof of a present disability). 

A grant in favor of the Veteran based on reasonable doubt 
(38 C.F.R. § 3.102) is not warranted absent evidence of a 
current disorder.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice that 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in September 2005 and July 2007 the Veteran 
was apprised of the information and evidence necessary to 
establish his claims for service connection.  He was apprised 
of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  He 
was also notified in the July 2007 letter of how VA 
determines disability ratings and effective dates.  Although 
the 2007 letter was issued after the rating decision, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  

Regarding the duty to assist, STRs, and VA treatment records 
have been obtained and made a part of the record.  The 
Veteran has also been accorded multiple C&P examinations; the 
reports of which are of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board is thus satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for generalized joint pain is granted.

Service connection for a right elbow disorder is denied

Service connection for a left knee disorder is granted.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


